Title: From John Adams to Eliphalet Brush, 26 November 1782
From: Adams, John
To: Brush, Eliphalet


Sir,
Paris Novr. 26th. 1782.

Your favor from Bourdeaux of the 19th., I have had the pleasure to recieve, & congratulate You on your successful Voyages. I thank You too for your Care of my Dispatches and kind Attention to me.
The Dutch have been induced to make common Cause with Us, but have not yet exerted themselves in it with so much Unanimity & Zeal as might be wished for their own sakes as well as ours— Yet it makes a material Odds to have them for Us, rather than against Us. Your Friends in Holland are all well, as are those at Boston, from whence we have Letters to the 10th. of October.
If any Questions should be asked me on the part of M. de Castries or others, relative to your Affairs, I shall not fail to give all the Light in my Power. Mr. Broom I know very well & have a great Esteem for him. If I can find a safe Conveyance to Bourdeaux, I shall be glad to send a few Letters by your Vessel.— My Respects if You please to Mr. Bondfield, Mr. Price, and any other Acquaintance at Bourdeaux.
I have the honor to be, Sir, &c
 